Per Curiam.

Disciplinary proceedings instituted by the New York State Bar Association. Respondent was admitted to the Bar on January 19, 1939 at a .term of the Appellate Division in the Third Judicial Department. He is charged with neglect and deceit in the handling of a client’s claim in negligence, as a result of which that claim is now ¡barred by the Statute of Limitations. At the hearing before the Referee, respondent was permitted to amend his answer to admit the allegations of misconduct set forth in the .petition. It does not appear .that this isolated incident of misconduct is typical of respondent’s legal practice generally. Respondent suspended from the practice of the law for a period of three months, effective on the date to he specified in the order to be entered hereon. Settle order. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum Per Curium.